Order, entered on October 8, 1963, denying plaintiff’s motion to increase the ad damnum clause in her complaint, but without prejudice to renewal upon proper medical proof, unanimously modified, upon the laws, the facts and in the exercise of discretion, to the extent of denying said motion unconditionally, with $20 costs and disbursements to defendant-appellant. Plaintiff brought on this motion more than 11 years after she first instituted suit. She does not base her application upon injuries additional to those alleged in her bill of particulars, which was served in 1955. In view of this circumstance, and the inordinate delay in making this motion, it should be denied unconditionally. Concur—Botein, P. J., Valente, McNally, Stevens and Eager, JJ.